Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                         Claim Rejections - 35 USC §112 Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means" or “step" or a term used as a substitute for “means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the
claimed function;
(B)    the term '‘means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for (e g. “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means" or “step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C, 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means" (or “step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means" (or “step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “monitoring means,” and “communication module.”
Because this/these claimed limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-
AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation^) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim element, “communication module”, is means (or step) plus function limitation that invoke 35 U.S.C. 112 (f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions.  For instance, there is no description of a corresponding structure, material, or acts for performing the functions of: performing wireless communication with the target vehicle, which would be required to support the claimed specialized functions.
Applicant is required to:
(a)    Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
 (a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U,S,G. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites the limitation of “a communication module for performing wireless communication with the target vehicle.”  However, there is no disclosure in the specification of a structure (or material or acts) that will be used for establishing a wireless communication between the service robot and the target vehicle.  There is no evidence in the current specification that the inventor had possession of how and what is used to perform the wireless communication.  Claims 5-10 are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the claim recites the limitation of “a communication module for performing wireless communication with the target vehicle.”  The specification simply repeats the language of “communication module” recited in the claim (Notes: see paragraphs 0041 and 0042 of the current specification.)  However, the specification fails to include adequate description showing what is meant by that language. There is no corresponding structure (or material or acts) disclosed in the specification in a way that one skilled in the art will understand what structure (or material or acts) could perform the cited function.
Claims 5-10 are rejected for the same reasons.
Claim Rejections - 35 USC §101
35 U.S.C, 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 11, 12, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 11 recites “a method for operating a service robot, the method comprising: performing, by a controller, a guide description for a target vehicle; suggesting, by the controller, presentation of visual information to a user; determining, by the controller, when the user accepts the suggestion of the presentation of the visual information; and upon determination that the user accepts the suggestion, presenting, by the controller, the visual information.”  
The claim falls within one of the four statutory categories of invention since the claim is directed to a system having a method with a series of steps, therefore, is a directed to a process which is a statutory category of invention.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.   In this case, the claim recites the limitations of “suggesting presentation of visual information to a user, and determining when the user accepts the suggestion of the presentation of the virtual information” which is the concept of an abstract idea of a mental process. The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person. For example, one person can have an idea in his (her) mind about suggesting a virtual information, such as image with its description to a person, and determining if the virtual information is accepted by that person.  This mental process can be carried out in one person’s mind without a need of a computer or a machine.  The claim also recites the feature of “performing a guide description for a target vehicle,” wherein the feature of “guide description for a target vehicle” is recited at a high level of generality because such a description is simply the information regarding a vehicle.  For that reasons, the feature of “performing….” amounts to merely gathering data related to a vehicle, which is considered as an insignificant extra-solution activity.  Claim 11 further recites the additional element of “upon determination that the user accepts the suggestion, presenting the virtual information.”  However, this additional element cannot transform the abstract idea into a patent-eligible application because they do not impose any meaningful limits on practicing the abstract idea. The task of “presenting the virtual information” is simply an insignificant extra solution activity, such as providing the virtual information to the person if the virtual information is chosen by the person.
The claim further recites the additional element “controller.”   However, this additional element is well-understood, routine, and conventional activity in the relevant field.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer.  Viewed as a whole, this additional element cannot integrate the judicial exception into a practical application. The claim is ineligible.
Claims 12, 14, and 15 are also ineligible because the claims do not include any other additional elements that can transform the abstract idea into a practical application.
Allowable Subject Matter
It is found none of the references, either alone or in combination, discloses or even suggests the limitations of “a service robot comprising: a projector for projecting visual information related to a target vehicle; monitoring means for monitoring a state of a user; and a controller connected to the projector and the monitoring means and configured to: suggest, to the user, presentation of the visual information during guide description of the target vehicle; determine, via the monitoring means, when the user has accepted the suggestion of the presentation; and upon determination that the user has accepted the suggestion, present the visual information via the projector.”
Claims 1-3 are set in a condition for allowance.
Claims 13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667